DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation "the processing device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: claim 7 recites the limitations “the side of the substrate” in line 5, "the light shielding layer at the other side of the substrate" in line 7, and “at the other side” in line 10.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: claim 8 recites the limitation "the light shielding layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: claim 9 recites the limitations “the side of the substrate” in line 4, "the light shielding layer at the other side of the substrate" in line 6, and “the cut path” in line 15.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 101661186 (CN’ 186, see also Patent Translate).
Re Claim 1: As shown in Fig. 2, CN’ 186 discloses a display panel manufacturing method, comprising: 
disposing an alignment mark 28 (28a, 28b) on a display panel 27; 
using an invisible-light identifier device 25 (25a, 25b) to identify the alignment mark 28a wherein the invisible-light identifier device 25 is configured to identify invisible light (infrared light) having wavelength longer than visible light; and 
processing the display panel 27 according to the identified alignment mark 28 [0029].
Re Claim 2: The display panel manufacturing method according to claim 1, wherein the step of using the invisible-light identifier device 25 to identify the alignment mark 28, further comprises:
disposing an invisible light source 24 at a side (upper side) of the display panel 27, and using the invisible light source 24 to emit invisible light (infrared light) having wavelength longer than visible light;
disposing the invisible-light identification device 25 at the other side (lower side) of the display panel 27; 
using the invisible light source 24 to emit invisible light having wavelength longer than visible light, to the display panel 27; and 
using the invisible-light identification device 25 to identify the alignment mark 28 with the invisible light emitted from the invisible light source 24 [0029].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101661186 (CN’ 186, see also Patent Translate) in view of Seok et al. (Seok, US 2008/0273159).
Re Claim 3: The display panel manufacturing method according to claim 1:
CN’ 186 does not disclose that the step of processing the display panel according to the identified alignment mark, further comprises:
obtaining a cut path according to the alignment mark; and controlling a processing device to cut the display panel along the cut path.
As shown in Figs. 1 and 2, Seok discloses display panel manufacturing method in which an alignment mark 501 on the display panel 910 is used to cut or remove parts of the display panel 910 as needed [0031, 0085].
Accordingly, it is obviously that a cut path is obtained according to the alignment park and a processing device is used to control cutting the display panel along the cut path. It is obviously applicable to the method of CN’ 186 to precisely cut parts of the display panel as needed.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to obtain a cut path according to the alignment mark and control a processing device to cut the display panel along the cut path in order to effective provide a display apparatus with an improved contrast ratio [0107-0108].
Re Claim 4: The display panel manufacturing method according to claim 3, wherein, as shown in Figs. 2 and 3, Seok discloses that the step of obtaining the cut path according to the alignment mark 501, further comprises:
obtaining all identified alignment marks; and processing all identified alignment marks to form the cut path.
Re Claim 5: The display panel manufacturing method according to claim 1:
As shown in Fig. 2 of CN’ 186, it is obvious that the step of processing the display panel according to the identified alignment mark, further comprises:
obtaining an alignment location (coordinates) according to the alignment mark; and 
controlling the processing device to align the display panel with a circuit board (in photosensitive camera 25) according to the alignment locations [0005, 0029, 0030]. 
Re Claim 6: The display panel manufacturing method according to claim 5:
As shown in Fig. 2 of CN’ 186, it is obvious that the step of obtaining the alignment location according to the alignment mark, further comprises:
obtaining all identified alignment marks 28; and 
processing all identified alignment marks to generate the alignment location (coordinates) [0005, 0029, 0030].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101661186 (CN’ 186, see also Patent Translate) in view of Youk et al. (Youk, US 2015/0179586).
Re Claim 7: The display panel manufacturing method according to claim 1:
CN’ 186 does not disclose that the step of disposing the alignment mark on the display panel, comprises:
providing a substrate;
disposing an active switch on the substrate;
disposing an alignment mark at the side of the substrate where the active switch is disposed; and
disposing the light shielding layer at the other side of the substrate,
wherein the alignment mark is disposed correspondingly in position to the light shielding layer, the alignment mark is disposed at a side of the light shielding layer, and the invisible-light identifier device is disposed at the other side of the light shielding layer.
As shown in Figs. 1-3, Youk discloses a step of disposing the alignment mark on the display panel, comprising:
providing a substrate 100;
disposing an active switch 140 (TFT) on the substrate 100;
disposing an alignment mark 156 at a side of the substrate where the active switch 140 is disposed; and
disposing a light shielding layer 154 at another side of the substrate 100,
wherein the alignment mark 156 is disposed correspondingly in position to the light shielding layer 154, the alignment mark 156 is disposed at a side (upper side) of the light shielding layer 154 [0035-0038].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to dispose the alignment mark on the display panel as taught by Youk in order to improve alignment accuracy through recognition of the alignment mark [0061].
With the modification, as shown in Fig. 2 of CN’ 186, it is obvious that the invisible-light identifier device 25 is disposed at another side of the light shielding layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Youk et al. (Youk, US 2015/0179586) in view of CN 101661186 (CN’ 186, see also Patent Translate) and Lee et al. (Lee, US 2004/0263768).
Re Claim 9: As shown in Figs. 1-3, Youk discloses a display panel manufacturing method, comprising:
providing a substrate 100;
disposing an active switch 140 (TFT) on the substrate 100;
disposing alignment marks 156 at a side of the substrate 100 where the active switch 140 is disposed; and
disposing a light shielding layer 154 at another side of the substrate 100 [0034-0038].
Youk does not disclose 
disposing an invisible light source at a side of the display panel;
using the invisible light source to emit the invisible light having wavelength longer than visible light, to the display panel; 
using the invisible-light identification device to identify the alignment marks with the invisible light emitted from the invisible light source; and 
obtaining all identified alignment marks.
As shown in Fig. 2, CN’ 186 only discloses a display panel manufacturing method, comprising:
disposing an invisible light source 24 at a side of the display panel 27, and using the invisible light source 24 to emit the invisible light (infrared light) having wavelength longer than visible light;
disposing the invisible-light identification device 25 at the other side of the display panel 27;
using the invisible light source 24 to emit the invisible light having wavelength longer than visible light, to the display panel 27;
using the invisible-light identification device 25 to identify the alignment marks 28 with the invisible light emitted from the invisible light source 24; and 
obtaining all identified alignment marks 28 [0029, 0030].
Accordingly, it is obviously applicable to the method of Youk in order to precisely identify the alignment mark to improve the production efficiency [0005, 0031, 0032].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ the display panel manufacturing of CN’ 186 in order to precisely identify the alignment mark to improve the production efficiency.
Further, Youk as modified in view of CN’ 186 does not disclose processing all identified alignment marks to form a cut path, and controlling a processing device to cut the display panel along the cut path.
As shown in Fig. 6, Lee discloses a display panel manufacturing method comprising processing all identified alignment marks 220 to form a cut path 230 (scribe line) and controlling a processing device (scribing apparatus, not shown) to cut the display panel along the cut path 230 [0046].
 Thus, according to an intended application, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further process all identified alignment marks to form a cut path, and control a processing device to cut the display panel along the cut path in order to maximize the efficiency and reduce the degradation rate in forming LCD panels [0055].
Allowable Subject Matter
Claims 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 10, the most relevant reference, CN 101661186 (CN’ 186), fails to disclose or suggest a display panel manufacturing apparatus comprising a processing device comprising a cutting tool head configured to cut the display panel, and a mirror panel configured to reflect light form the invisible light source.
As shown in Fig. 2, CN’ 186 only discloses a display panel manufacturing apparatus, comprising:
a marking device (not shown) configured to dispose an alignment mark 28 (28a, 28b) on the display panel 27;
an invisible-light identifier device 25 (25a, 25b) configured to identify the alignment mark 28; and
a processing device (not shown) configured to process the display panel 27 according to the identified alignment mark 28a, 28b;
wherein the invisible-light identifier device 25 comprises an invisible light source 24 and an invisible-light identification device 25 matching with the invisible light source 24 [0029, 0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 10, 2022